MDU RESOURCES GROUP, INC. DIRECTORS' COMPENSATION POLICY Each Director who is not a full-time employee of the Company shall receive compensation made up of annual cash retainers, common stock and meeting fees.Each Director is also eligible for awards under the Non-Employee Director Long-Term Incentive Compensation Plan. Annual Retainers and Stock Compensation The Board service annual cash retainer shall be $30,000.The Lead Director, if any, shall receive an additional $33,000 of compensation.This is in addition to the annual Director cash retainer of $30,000.The non-executive Chairman of the Board, if any, shall receive an additional $100,000 of compensation, consisting of 50percent cash and 50 percent equity compensation.This is in addition to the annual Director cash compensation of $30,000.The annual retainers for service as Chairman of the Compensation, and Nominating and Governance Committees shall be $5,000.The annual retainer for service as Chairman of the Audit Committee shall be $10,000.Such retainers shall be paid in monthly installments. The MDU Resources Group, Inc. Deferred
